THE THIRTEENTH COURT OF APPEALS

                                   13-20-00349-CR


                               CALLIE RENEE INMAN
                                        v.
                               THE STATE OF TEXAS


                                   On Appeal from the
                    56th District Court of Galveston County, Texas
                          Trial Court Cause No. 14-CR-0611


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 10, 2022